DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ AFCP 2.0 submission, filed on 02/24/2021, in response to the rejection of claims 1-8 from the final office action (01/07/2021), by amending claims 1, 6, and 8 is NOT entered because Applicants argument is not persuasive.

Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive. 
In regarding to claim amendment, the examiner considers “an insulator positioned inside the housing, directly contacting the housing” does not have support in Applicants’ Specification. Furthermore, Applicants’ Fig. 3 seems to show some vertical components between the insulator 131 and the housing 124.
In regarding to 35 USC 103 rejection (of previous claim 6), Applicants summarily conclude the references does not teach the proposed amendment of claim 1, see the middle of page 9.
This argument is found not persuasive.
	‘167 teaches “the heat shield 600 is movably attached to at least one of the housing 108” (Fig. 9A, [0084], 2nd sentence), therefore, it is an insulator between the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
 
/KEATH T CHEN/Primary Examiner, Art Unit 1716